Citation Nr: 1803935	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee torn medial meniscus and patellofemoral joint pain, status post arthroscopy with meniscal debridement to include mild degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A hearing of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required to fully satisfy the duty to assist the Veteran.  

The Veteran has been assigned a 10 percent rating for his service-connected left knee condition since September 2001.  Most recently, he underwent a VA examination in October 2015.  In a May 2017 statement, the Veteran's private doctor discussed recent February 2017 MRI results that showed tear of the body and posterior horn of the medical meniscus, moderate patellofemoral compartment degenerative changes with full-thickness chondral flap defect at the central aspect of the femoral sulcus and large knee joint effusion.  At his hearing before the Board, the Veteran stated that his knee was gradually worsening and in the past five months, he had experienced increased "locking, buckling, crackling, and a lot of pain."  Review of available private treatment records through March 2017 show continued treatment for the left knee; however, they do not contain all information necessary to properly consider rating of the knee under the appropriate Diagnostic Codes.  

Regarding left lower extremity radiculopathy, at his hearing before the Board, the Veteran indicated that his daily symptoms were worse than mild and that the numbness and tingling in his outer toes had worsened.  In a May 2017 statement, the Veteran's private doctor indicated that left lower extremity radiculopathy was causing the Veteran moderately severe pain in the left leg to the foot compared to his right and that muscle weakness from sciatic nerve irritation caused instability at times.  

The Board finds evidence of worsening in the record and that new examinations would aid in addressing the Veteran's increased rating claims.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Also on remand, any outstanding VA treatment records and private treatment records should be requested and associated with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims regarding his left knee disability and left lower extremity radiculopathy.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his service-connected left knee disability.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should fully describe the functional limitations associated with the knee disability.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  Schedule the Veteran for a VA examination to ascertain the current severity of his left lower extremity radiculopathy.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should fully describe the functional limitations associated with the radiculopathy.  The examiner is asked to specifically address the following:

a) Identify the affected nerve(s) and indicate whether there is incomplete or complete paralysis;

 b) If there is incomplete paralysis, the VA examiner should state whether it is mild, moderate, moderately severe or severe, with marked muscular atrophy.  The examiner should discuss the factors considered in determining the level of severity.

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to speculation, the examiner should fully discuss why.

4.  After the development requested is completed, readjudicate the claims.  If the benefits sought are not granted to the fullest extent, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




